Exhibit 10.32

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of October 2, 2003
(the “Effective Date”), is made by and among CellStar Ltd., a Texas limited
partnership (the “Employer”), CellStar Corporation, a Delaware corporation and
parent company of Employer (“Parent”), and Paul C. Samek (the “Employee”).

 

R E C I T A L S

 

WHEREAS, Employer desires to obtain the benefit of the services of Employee as
an employee of Employer for the period of time provided in this Agreement; and

 

WHEREAS, Employee desires to render services for Employer on the terms and
conditions hereinafter provided; and

 

WHEREAS, Employer desires that Employee participate in Parent’s equity and
incentive compensation plans and other benefits as provided herein; and

 

WHEREAS, the Board of Directors of Parent deems it advisable and in the best
interests of Parent and Employer to enter into this Agreement with Employee;

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:

 

ARTICLE I

 

Employment

 

1.1 Employment. Effective on the Effective Date, Employer shall employ Employee
and Employee shall accept employment by Employer for the period and upon the
terms and conditions contained in this Agreement.

 

1.2 Term. Subject to the provisions of the next sentence, the term of this
Agreement shall commence on the Effective Date and shall end on the three (3)
year anniversary of the Effective Date (the “Original Term”), unless earlier
terminated as provided herein (the period from the Effective Date to the date of
the termination of this Agreement is hereinafter referred to as the “Term”). At
the expiration of the Original Term, this Agreement shall automatically be
renewed for one (1) additional year (the “Renewal Term”) unless (i) notice of
any decision not to renew this Agreement is given by Employer or Employee at
least one hundred eighty (180) days prior to the expiration of the Original Term
or (ii) this Agreement is earlier terminated as provided herein. At the end of
the Renewal Term, the Term shall terminate, unless Employee and Employer agree
in writing to extend the Term for an additional period.



--------------------------------------------------------------------------------

1.3 Position and Duties.

 

(a) Position. During the Term, Employee shall serve as Senior Vice President and
Chief Financial Officer of Employer and Parent, with authority, duties and
responsibilities consistent with such position, and shall perform such other
services for Employer, Parent and their affiliated entities consistent with such
position as may be reasonably assigned to him from time to time by the Chief
Executive Officer and/or the board of directors of the general partner of
Employer or the Board of Directors of Parent. During the Term, Employee shall,
if reasonably requested to do so and if so elected or appointed, also accept
election or appointment, and serve, as an officer and/or director of Employer or
any of its affiliated entities and perform the duties appropriate thereto,
without additional compensation other than as set forth herein. Employee’s
actions hereunder shall at all times be subject to the direction of the Chief
Executive Officer and/or the board of directors of the general partner of
Employer or the Board of Directors of Parent.

 

(b) Commitment. During the Term, Employee shall devote substantially all of his
business time, energy, skill and best efforts to the performance of his duties
hereunder in a manner that will faithfully and diligently further the business
and interests of Employer, Parent and their affiliated entities. Subject to the
foregoing, Employee may serve in any capacity with any civic, educational or
charitable organization; provided that such activities and services do not
interfere or conflict with the performance of his duties hereunder. Employee
shall comply with policies, standards and regulations established from time to
time by the Chief Executive Officer and/or the general partner of Employer or
the Board of Directors of Parent.

 

1.4 Compensation.

 

(a) Base Salary. Subject to Section 1.4(c) below, beginning on the Effective
Date, Employer shall pay Employee as compensation an aggregate salary (“Base
Salary”) of two hundred twenty-five thousand dollars ($225,000) per year during
the Term, or such greater amount as shall be approved in accordance with the
policies of Employer and/or Parent, as applicable. The Base Salary for each year
shall be paid by Employer in accordance with the regular payroll practices of
Employer.

 

(b) Annual Incentive Payment. Employee shall be eligible to participate in an
annual incentive plan approved by the Board of Directors of Parent.

 

(c) Withholding. With respect to any compensation received by Employee with
respect to Employee’s services for Employer or any of its affiliates, Employer
will deduct such withholding and other payroll taxes as are required to be
withheld by Employer under applicable law.

 

2



--------------------------------------------------------------------------------

(d) Equity Incentive Awards. Parent will recommend to the Compensation Committee
of the Board of Directors of Parent that Employee be granted a stock option (the
“Option”) entitling him to purchase thirty thousand (30,000) shares of Parent’s
common stock at the reported market closing sales price thereof on the date of
grant. The Option shall become exercisable by Employee at the rate of 25% of the
shares covered thereby per year, beginning on the first anniversary of the
Effective Date in accordance with the terms of Parent’s 1993 Amended and
Restated Long Term Incentive Plan. The Option shall contain such additional
terms as are set forth in Parent’s 1993 Amended and Restated Long Term Incentive
Plan and as are established by the Board of Directors of Parent. Employee shall
be entitled to annual consideration for future grants of stock options and other
forms of equity incentive awards in amounts (if any) and on terms and conditions
to be determined by the Board of Directors of Parent.

 

(e) Payment and Reimbursement of Expenses. During the Term, Employer shall pay
or reimburse Employee for all reasonable travel and other expenses incurred by
Employee in performing his obligations under this Agreement in accordance with
the policies and procedures of Employer or Parent, provided that Employee
properly accounts therefor in accordance with the regular policies of Employer
or Parent, as applicable. In addition, Employer shall reimburse Employee for, or
otherwise provide for Employee at Employer’s expense, those benefits and
services specified on Exhibit A attached hereto in connection with Employee’s
relocation from the Colorado Springs, Colorado area.

 

(f) Fringe Benefits and Perquisites. During the Term, Employee shall be entitled
to participate in or receive benefits under any stock purchase, profit-sharing,
pension, retirement, paid time off, life, medical, dental, disability or other
plan or arrangement made generally available by Employer or Parent to employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Employee shall be credited with
10 years of service with Employer as of the Effective Date for purposes of
determining eligibility and vesting for paid time off and short-term disability
benefits. Without limiting the generality of the foregoing, Employer shall
maintain long-term disability insurance for Employee that provides for annual
disability payments equal to the lesser of (i) sixty percent (60%) of Employee’s
Base Salary, after giving effect to all other disability benefits that would be
payable to Employee by Parent, Employer or government agencies, or (ii) such
lesser amount that may be payable under insurance policies that Employer can
purchase in accordance with normal insurance underwriting standards.

 

1.5 Termination by Employer.

 

(a) Disability. Employer may terminate this Agreement for Disability.
“Disability” shall exist if, because of ill health or physical or mental
disability, Employee shall have been unable to perform the essential functions
of his position under this Agreement, after reasonable accommodation by
Employer, as determined in good faith by Parent’s Board of Directors or a
committee thereof, for a period of one hundred eighty (180) consecutive days, or
if, in any 12-month period, Employee shall have been unable or shall have failed
to perform his duties for a period of one hundred thirty (130) or more business
days, irrespective of whether or not such days are consecutive days.

 

3



--------------------------------------------------------------------------------

(b) Cause. Employer may terminate Employee’s employment for Cause. Termination
for “Cause” shall mean termination because of Employee’s (i) unsatisfactory job
performance, (ii) misconduct that causes or is likely to cause material economic
harm to Employer, Parent or their affiliated entities or that brings or is
likely to bring material discredit to the reputation of Employer, Parent or any
of their affiliated entities, as determined by the Board of Directors of Parent
in good faith, (iii) failure to substantially follow directions of the Chief
Executive Officer and/or the general partner of Employer or the Board of
Directors of Parent that are consistent with his duties under this Agreement,
provided, that no act, or failure to act, on Employee’s part shall be deemed to
constitute Cause unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that Employee’s act, or failure to act, was
in or not opposed to the best interest of Employer, (iv) conviction of, or entry
of a pleading of guilty or nolo contendere to, any crime involving moral
turpitude or entry of an order duly issued by any federal or state regulatory
agency having jurisdiction in the matter permanently prohibiting Employee from
participating in the conduct of the affairs of Employer, Parent or their
affiliated entities, or (v) any other material breach of any provision of this
Agreement. Items (i), (ii), (iii) and (v) of this Section shall not constitute
Cause unless Employer or Parent notified Employee thereof in writing, specifying
in reasonable detail the basis therefor and stating that it is grounds for
Cause. Furthermore, if Employee’s actions are curable, items (i), (ii), (iii)
and (v) of this Section shall not constitute Cause unless Employee fails to cure
such matter within thirty (30) days after such notice is sent or given under
this Agreement. Notwithstanding the previous sentence, if Employer has given
notice to Employee of the same action covered by item (i), (ii), (iii), or (iv)
on three separate occasions, Cause shall exist for terminating Employee upon the
giving of the third notice, and Employee shall not have the right to cure such
matter covered by the third notice. It is understood that “Cause” shall not
include a failure to perform due to a Disability.

 

(c) Without Cause. Employer may, at any time, terminate Employee’s employment
Without Cause. Termination “Without Cause” shall mean termination of Employee’s
employment by Employer other than termination for Cause or for Disability.

 

(d) Employer Explanation of Termination. Upon termination of this Agreement by
Employer, Employer shall give prompt written notice (the “Employer Termination
Notice”) to Employee advising Employee of such termination. The Employer
Termination Notice shall state in reasonable detail the basis for such
termination and shall indicate whether the termination is being made for Cause,
Without Cause or for Disability.

 

(e) Definition of Date of Termination. “Date of Termination” shall mean the last
day of Employee’s employment.

 

4



--------------------------------------------------------------------------------

(f) Payments upon Termination by Employer. After termination by Employer,
Employer shall provide the following payments to Employee:

 

(i) If Employer terminates Employee’s employment for Disability, Employer’s
obligation to pay salary and benefits pursuant to Section 1.4 (Compensation)
shall terminate, except that Employer shall pay Employee accrued but unpaid
salary and benefits pursuant to Section 1.4 (Compensation) through the Date of
Termination, after giving effect to all disability benefits received by Employee
under the terms of any applicable disability policy.

 

(ii) If Employer terminates Employee’s employment for Cause, then Employer’s
obligation to make payments and provide benefits pursuant to Section 1.4
(Compensation) shall terminate, except that Employer shall pay Employee his
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination; provided, however, that Employee
shall not be entitled to any payment pursuant to Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which such termination
occurs.

 

(iii) Subject to Section 1.7(b) (Termination Following a Change in Control), if
Employer terminates Employee’s employment Without Cause, then Employer shall pay
to Employee, as severance pay in a lump sum on the thirtieth (30th) day
following the Date of Termination, the following amounts:

 

(1) his accrued but unpaid Base Salary through the Date of Termination at the
rate in effect as of the Date of Termination; and

 

(2) in lieu of any further Base Salary, annual incentive payments or other forms
of compensation for periods subsequent to the Date of Termination, an amount
equal to the result obtained from the following equation:

 

[(S + B) ÷ 365] x D

 

where

 

S =

  Employee’s Base Salary at the rate in effect as of the Date of Termination.

B =

  the greater of (i) the amount of the annual incentive payment made (or to be
made) to Employee pursuant to Section 1.4(b) (Annual Incentive Payment) for the
fiscal year of Parent immediately preceding the fiscal year that includes the
Date of Termination or (ii) the average of the annual incentive payments made
(or to be made) to Employee for each of the last three fiscal years of Parent
immediately preceding the fiscal year that includes the Date of Termination.

 

5



--------------------------------------------------------------------------------

D =

  the lesser of (i) seven hundred thirty (730) and (ii) the number of days from
the Date of Termination to the last day of the Original Term (or, if such
termination occurs within one hundred eighty (180) days of the expiration of the
Original Term and neither Employee nor Employer has given prior notice of their
decision to not renew this Agreement, the last day of the Renewal Term),
provided, in no event shall the number of days determined under this item (ii)
be less than three hundred sixty-five (365) days.

 

In addition, Employee will be entitled to (A) a prorated portion of any annual
incentive payment earned for the fiscal year in which his employment is
terminated, if earned in accordance with the terms of its grant and (B) the
services of an outplacement consultant who is selected by Employer and
reasonably acceptable to Employee and whose fees are paid by Employer.

 

(g) Waiver of Other Rights upon Employer Termination. Employee hereby
acknowledges and agrees that the payments by Employer under Section 1.5(f) (
Payments upon Termination by Employer) shall be the sole and exclusive remedy of
Employee for termination of Employee’s employment by Employer and Employee
hereby waives any and all other remedies under law or in equity.

 

1.6 Termination by Employee.

 

(a) Company Breach. Employee may terminate his employment hereunder for Company
Breach. For purposes of this Agreement, a “Company Breach” shall be deemed to
occur in the event of a material breach of this Agreement by Employer or Parent;
provided, however, that Employee shall not be entitled to terminate for Company
Breach unless Employee notifies Employer thereof in writing, specifying in
reasonable detail the basis therefor and stating that it is grounds for Company
Breach, and unless Employer fails to cure such Company Breach within thirty (30)
days after such notice is sent or given under this Agreement. For purposes of
this Agreement, a material breach by Employer or Parent shall include, without
limitation, (i) the reduction in Employee’s Base Salary as in effect on the
Effective Date or (ii) a change in Employee’s duties or responsibilities with
Employer or Parent that (A) represents a substantial reduction of the duties or
responsibilities of Employee as in effect immediately prior thereto and (B)
Employee does not expressly consent to in writing.

 

(b) Voluntary Resignation. During the Term, Employee may voluntarily terminate
his employment upon thirty (30) days prior written notice to Employer, which
notice may be waived by Employer in Employer’s discretion. “Voluntary
Resignation” shall mean termination of Employee’s employment by Employee other
than termination for Company Breach.

 

(c) Employee Explanation of Termination. Upon termination of this Agreement by
Employee, Employee shall give prompt written notice (the “Employee Termination
Notice”) to Employer of such termination. The Employee Termination Notice shall
state in reasonable detail the basis for such termination and shall indicate
whether the termination is being made for Company Breach or if the termination
is due to Voluntary Resignation.

 

6



--------------------------------------------------------------------------------

(d) Payments upon Termination by Employee. Employer shall provide the following
payments to Employee upon Employee’s termination of this Agreement:

 

(i) If Employee’s termination is due to Voluntary Resignation, then Employer’s
obligation to make payments and provide benefits pursuant to Section 1.4
(Compensation) shall terminate, except that Employer shall pay Employee his
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination; provided, however, that Employee
shall not be entitled to any payment pursuant to Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which such termination
occurs.

 

(ii) Subject to Section 1.7(b) (Termination Following a Change in Control), if
Employee terminates his employment for Company Breach, then Employee shall be
entitled to the payments specified in Section 1.5(f)(iii) as if Employee were
terminated by Employer Without Cause; provided, that if the termination for
Company Breach is based upon a material reduction by Employer of Employee’s Base
Salary, then for the purposes of the calculations set forth in Section
1.5(f)(iii), Employee’s Base Salary as of the Date of Termination shall be
deemed to be Employee’s Base Salary immediately prior to the reduction that
Employee claims as grounds for Company Breach.

 

(e) Waiver of Other Rights upon Employee Termination. Employee hereby
acknowledges and agrees that the payments by Employer under Section 1.6(d)
(Payments upon Termination by Employee) shall be the sole and exclusive remedy
of Employee for termination of Employee’s employment by Employee, and Employee
hereby waives any and all other remedies under law or in equity.

 

1.7 Change in Control.

 

(a) Definition of Change in Control. For the purposes of this Agreement, a
“Change in Control” shall mean any of the following:

 

(i) any consolidation or merger of Parent in which Parent is not the continuing
or surviving corporation or pursuant to which shares of Parent’s common stock
would be converted into cash, securities or other property, other than a merger
of Parent in which the holders of Parent common stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger (subject to adjustment for rounding or
fractional interests resulting therefrom);

 

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of Parent;

 

7



--------------------------------------------------------------------------------

(iii) any approval by the stockholders of Parent of any plan or proposal for the
liquidation or dissolution of Parent;

 

(iv) the cessation of control (by virtue of their not constituting a majority of
directors) of Parent’s Board of Directors by the individuals (the “Continuing
Directors”) who (x) at the date of this Agreement were directors or (y) become
directors after the date of this Agreement and whose election or nomination for
election by Parent’s stockholders, was approved by a vote of at least two-thirds
of the directors then in office who were directors at the date of this Agreement
(or whose election or nomination for election was previously so approved);

 

(v) (A) the acquisition of beneficial ownership (“Beneficial Ownership”), within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of an aggregate of fifteen percent (15%) or more of the
voting power of Parent’s outstanding voting securities by any person or group
(as such term is used in Rule 13d-5 under the Exchange Act) who Beneficially
Owned less than ten percent (10%) of the voting power of Parent’s outstanding
voting securities on the Effective Date of this Agreement, (B) the acquisition
of Beneficial Ownership of an additional five percent (5%) of the voting power
of Parent’s outstanding voting securities by a person or group who Beneficially
Owned at least ten percent (10%) of the voting power of Parent’s outstanding
voting securities on the Effective Date of this Agreement, or (C) the execution
by Parent and a stockholder of a contract that by its terms grants such
stockholder (in its, his or her capacity as a stockholder) or such stockholder’s
Affiliate (as defined in Rule 405 promulgated under the Securities Act of 1933
(an “Affiliate”)) including, without limitation, such stockholder’s nominee to
Parent’s Board of Directors (in its, hers or his capacity as an Affiliate of
such stockholder), the right to veto or block decisions or actions of Parent’s
Board of Directors; provided, however, that notwithstanding the foregoing, the
events described in items (A), (B) or (C) above shall not constitute a Change in
Control hereunder if the acquiror is (1) a trustee or other fiduciary holding
securities under an employee benefit plan of Employer, Parent or one of their
affiliated entities and acting in such capacity, (2) a corporation owned,
directly or indirectly, by the stockholders of Parent in substantially the same
proportions as their ownership of voting securities of Parent, (3) a person or
group meeting the requirements of clauses (i) and (ii) of Rule 13d-1(b)(1) under
the Exchange Act or (4) in the case of an acquisition described in items (A) or
(B) (but not in the case of an acquisition described in item (C) above), any
other person whose ownership or acquisition of shares of voting securities is
approved by a majority of the Continuing Directors; provided further, that none
of the following shall constitute a Change in Control: (aa) the right of the
holders of any voting securities of Parent to vote as a class on any matter or
(bb) any vote required of disinterested or unaffiliated directors or
stockholders including, without limitation, pursuant to Section 144 of the
Delaware General Corporation Law or Rule 16b-3 promulgated pursuant to the
Exchange Act; or

 

8



--------------------------------------------------------------------------------

(vi) subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving Parent to a case
under Chapter 7.

 

(b) Termination Following a Change in Control. Notwithstanding the provisions of
Section 1.5 (Termination by Employer) or Section 1.6 (Termination by Employee)
hereof, if, during the twenty-four (24) month period after a Change in Control,
Employee terminates his employment for Company Breach or Forced Relocation (as
defined below), or if Employer or Parent terminates Employee Without Cause
during such period, then in lieu of any payments that Employee would be
otherwise entitled to receive pursuant to Section 1.5(f)(iii) or Section
1.6(d)(ii) of this Agreement, Employer shall pay to Employee as severance pay
and as liquidated damages (because actual damages are difficult to ascertain),
in a lump sum, in cash, within thirty (30) days after termination, an amount
which is equal to three (3) times the sum of (A) Employee’s Base Salary as of
the Date of Termination (or such greater amount of Base Salary that was paid to
Employee prior to any material salary reduction that serves as the basis for
termination by Employee upon Company Breach) plus (B) the greater of (x) the
amount of the annual incentive payment that Employee received (or will receive)
pursuant to Section 1.4(b) (Annual Incentive Payment) for the fiscal year of
Parent immediately preceding the fiscal year of the Date of Termination or (y)
the average of the annual incentive payments made (or to be made) to Employee
for each of the last three fiscal years of Parent immediately preceding the
fiscal year that includes the Date of Termination; provided, however, that if
such payment, either alone or together with other payments or benefits, either
cash or non-cash, that Employee has the right to receive from Employer,
including, but not limited to, accelerated vesting or payment of any deferred
compensation, options, stock appreciation rights or any benefits payable to
Employee under any plan for the benefit of employees, would constitute an
“excess parachute payment” (as defined in Section 280G of the Internal Revenue
Code of 1986), then such payment or other benefit shall be reduced to the
largest amount that will not result in receipt by Employee of a parachute
payment. The determination of the amount of the payment described in this
Section shall be made by Parent’s independent auditors.

 

In addition, Employee will be entitled to (X) the services of an outplacement
consultant who is selected by Employer and reasonably acceptable to Employee and
whose fees are paid by Employer and (Y) reimbursement from Employer for all
reasonable costs and expenses (including without limitation, attorneys’ fees)
incurred by Employee in enforcing the provisions of this Section 1.7(b) or
Section 1.8 (Employee Benefits after Termination) against Employer or Parent.

 

For the purposes of this Section 1.7(b), after a Change in Control, “Forced
Relocation” shall mean Parent or Employer requiring Employee to be based at any
place outside a fifty (50) mile radius of Parent’s Carrollton, Texas
headquarters as in use on the date of this Agreement, except for reasonable
travel on behalf of Employer or Parent.

 

9



--------------------------------------------------------------------------------

Employee hereby acknowledges and agrees that the payments by Employer under this
Section 1.7(b) shall be the sole and exclusive remedy of Employee for
termination of Employee’s employment Without Cause or by reason of a Company
Breach or Forced Relocation within the twenty-four (24) month period following a
Change in Control, and Employee hereby waives any and all other remedies under
law or in equity.

 

1.8 Employee Benefits after Termination. Employer shall maintain in full force
and effect (to the extent consistent with past practice), for the continued
benefit of Employee and, if applicable, his spouse and children, the employee
benefits set forth in subsections 1.4(f) (Fringe Benefits and Perquisites)
through the Date of Termination (subject to the provisions of Section
1.5(f)(i)); provided, that his continued participation or, if applicable, the
participation of his spouse and children, is possible under the general terms
and conditions of such plans and programs. Following the Date of Termination,
Employee and his eligible dependents shall be eligible for continued health
coverage in accordance with the terms of applicable law. Notwithstanding the
foregoing, if Employee is terminated Without Cause or resigns upon a Company
Breach, or resigns as a result of a Forced Relocation within the twenty-four
(24) month period following a Change in Control, then Employer shall maintain
health and life insurance coverage for the benefit of Employee and, if
applicable, his spouse and children, for a period of time equal to (i) if the
Date of Termination is not within the twenty-four (24) month period after a
Change in Control, the lesser of (A) five hundred forty five (545) days and (B)
the number of days utilized in the formula specified in Section 1.5(f)(iii)
above, or (ii) if the Date of Termination is within the twenty-four (24) month
period after a Change of Control, two (2) years provided, however, that
Employer’s obligation to provide such health and life insurance coverage shall
be reduced to the extent that Employer is not able to obtain such coverage in
accordance with normal insurance underwriting standards. Such insurance shall be
maintained in substantially the same manner (including without limitation,
coverage amounts, deductibles and level of premium contributions required by
Employee) as it was maintained immediately prior to the Date of Termination.

 

1.9 Death of Employee. Notwithstanding any other provision of this Agreement to
the contrary, if Employee dies prior to the expiration of this Agreement,
Employee’s employment and other obligations under this Agreement shall
automatically terminate and all compensation to which Employee is or would have
been entitled hereunder (including without limitation under Sections 1.4(a)
(Base Salary) and 1.4(b) (Annual Incentive Payment)) shall terminate as of the
end of the month in which Employee’s death occurs; provided, however, that (i)
Employer shall pay to Employee’s estate, as soon as practicable, a prorated
amount of the annual incentive payment specified in Section 1.4(b) for the
fiscal year of Parent in which Employee’s death occurs, if earned in accordance
with Parent’s annual incentive plan; and (ii) for the balance of the month in
which Employee’s death occurs, Employee’s spouse and children shall be entitled
to receive their benefits under Employer’s group hospitalization, medical and
dental plans (if any), to the extent permitted under the terms of such plans,
and thereafter Employee’s dependents shall have a right to continued health
coverage in accordance with the terms of applicable law.

 

10



--------------------------------------------------------------------------------

ARTICLE 2

 

Non-Competition and Confidentiality

 

2.1 Training/Confidential Information. For purposes of this Article 2
(Non-Competition and Confidentiality), the term “the Company” shall be construed
to include Employer, Parent and any and all Affiliates of Employer and Parent.

 

The Company shall provide Employee with specialized knowledge and training
regarding the business in which the Company is involved, and will provide
Employee with initial and ongoing confidential information and trade secrets of
the Company (hereinafter referred to as “Confidential Information”). For
purposes of this Agreement, Confidential Information includes, but is not
limited to:

 

(a) Customer lists and prospect lists developed by the Company;

 

(b) Information regarding the Company’s customers which Employee acquired as a
result of his employment with Employer, including but not limited to, customer
contracts, work performed for customers, customer contacts, customer
requirements and needs, data used by the Company to formulate customer bids,
customer financial information and other information regarding the customer’s
business;

 

(c) Information regarding the Company’s vendors which Employee acquired as a
result of his employment with Employer, including but not limited to, product
and service information and other information regarding the business activities
of such vendors;

 

(d) Information related to the Company’s business, including but not limited to
marketing strategies and plans, sales procedures, operating policies and
procedures, pricing and pricing strategies, business plans, sales, profits, and
other business and financial information of the Company;

 

(e) Training materials developed by and utilized by the Company;

 

(f) Any other information which Employee acquired as a result of his employment
with Employer and which Employee has a reasonable basis to believe the Company
would not want disclosed to a business competitor or to the general public; and

 

(g) Information which:

 

(i) is proprietary to, about or created by the Company;

 

(ii) gives the Company some competitive advantage, the opportunity of obtaining
such advantage or the disclosure of which could be detrimental to the interests
of the Company;

 

11



--------------------------------------------------------------------------------

(iii) is not typically disclosed to non-employees by the Company, or otherwise
is treated as confidential by the Company; or

 

(iv) is designated as Confidential Information by the Company or from all the
relevant circumstances should reasonably be assumed by Employee to be
confidential to the Company.

 

Notwithstanding the foregoing, Confidential Information shall not include any
information that is or has become public knowledge, other than by acts by
Employee or representatives of Employee in violation of this Agreement.

 

2.2 Non-Disclosure. Employee acknowledges, understands and agrees that all
Confidential Information, whether developed by the Company or others or whether
developed by Employee while carrying out the terms and provisions of this
Agreement (or previously while serving as an officer of the Company), shall be
the exclusive and confidential property of the Company and (i) shall not be
disclosed to any person (except as otherwise required by law or legal process)
other than employees of the Company and professionals engaged on behalf of the
Company, and other than disclosure in the scope of the Company’s business in
accordance with the Company’s policies for disclosing information, (ii) shall be
safeguarded and kept from unintentional disclosure and (iii) shall not be used
for Employee’s personal benefit. Subject to the terms of the preceding sentence,
Employee shall not use, copy or transfer Confidential Information other than as
is necessary in carrying out his duties under this Agreement.

 

2.3 Return of Company Property and Information. Upon termination of employment,
or at any earlier time as directed by the Company, Employee shall immediately
deliver to the Company any and all Confidential Information in Employee’s
possession, any other documents or information which Employee acquired as a
result of his employment with Employer, and any copies of such
documents/information. Employee shall not retain any originals or copies of such
documents or materials related to the Company’s business which Employee came
into possession of or created as a result of his employment at the Company.
Employee acknowledges that such information, documents and materials are the
exclusive property of the Company. Upon termination of employment, or at any
earlier time as directed by the Company, Employee shall immediately deliver to
the Company any property of the Company in Employee’s possession. Employee
agrees that should he fail to return any Company property, the Company shall be
entitled to deduct from any sums otherwise due Employee (including, but not
necessarily limited to wages and expense reimbursements) the cost and/or value
of any property which Employee fails to return, up to the maximum amount allowed
by law. Employee hereby authorizes the Company to deduct and/or withhold any
such sums from Employee’s wages and/or other sums due to Employee.

 

2.4 Non-Competition.

 

(a) Description of Proscribed Actions. During the Term and for a period
thereafter equal to (X) in the event of a termination Without Cause, resignation
for Company Breach or resignation for Forced Relocation pursuant to Section
1.7(b) (Termination Following a Change in Control), twelve (12) months, and (Y)
in all other

 

12



--------------------------------------------------------------------------------

cases, eighteen (18) months, in consideration for the obligations of Employer
and Parent hereunder, including without limitation their disclosure (pursuant to
Section 2.1 (Training/Confidential Information) above) of Confidential
Information, Employee shall not, unless approved in writing by the Chief
Executive Officer of Parent or a duly passed resolution of the Board of
Directors of Parent:

 

(i) directly or indirectly, engage or invest in, own, manage, operate, control
or participate in the ownership, management, operation or control of, be
employed by, associated or in any manner connected with, or render services or
advice to, any Competing Business (defined below); provided, however, that
Employee may invest in the securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if (x) such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Exchange Act and (y) Employee is not the Beneficial
Owner of more than five percent (5%) of the outstanding capital stock of such
enterprise;

 

(ii) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor (whether paid or
unpaid), stockholder, partner or in any other individual or representative
capacity whatsoever, either for his own benefit or for the benefit of any other
person or entity, solicit, divert or take away any suppliers, customers or
clients of the Company or any of its Affiliates; or

 

(iii) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor (whether
paid or unpaid), stockholder, partner or in any other individual or
representative capacity whatsoever, either for his own benefit or for the
benefit of any other person or entity, either (A) hire, attempt to hire, contact
or solicit with respect to hiring, any employee of Employer or Parent or any
Affiliate thereof, (B) induce or otherwise counsel, advise or encourage any
employee of Employer, Parent or any Affiliate thereof to leave the employment of
Employer, Parent or any Affiliate thereof, or (C) induce any representative or
agent of Employer, Parent or any Affiliate thereof to terminate or modify its
relationship with Employer, Parent or such Affiliate.

 

(b) Judicial Modification. Employee agrees that if a court of competent
jurisdiction determines that the length of time or any other restriction, or
portion thereof, set forth in this Section 2.4 (Non-Competition) is overly
restrictive and unenforceable, the court may reduce or modify such restrictions
to those which it deems reasonable and enforceable under the circumstances, and
as so reduced or modified, the parties hereto agree that the restrictions of
this Section 2.4 (Non-Competition) shall remain in full force and effect.
Employee further agrees that if a court of competent jurisdiction determines
that any provision of this Section 2.4 (Non-Competition) is invalid or against
public policy, the remaining provisions of this Section 2.4 (Non-Competition)
and the remainder of this Agreement shall not be affected thereby, and shall
remain in full force and effect.

 

13



--------------------------------------------------------------------------------

(c) Nature of Restrictions. Employee acknowledges that the business of Employer
and Parent and their Affiliates is international in scope and that the
restrictions imposed by this Agreement are legitimate, reasonable and necessary
to protect Employer’s, Parent’s and their Affiliates’ investment in their
businesses and the goodwill thereof. Employee acknowledges that the scope and
duration of the restrictions contained herein are reasonable in light of the
time that Employee has been or will be engaged in the business of Employer,
Parent and/or their Affiliates, and Employee’s relationship with the suppliers,
customers and clients of Employer, Parent and their Affiliates. Employee further
acknowledges that the restrictions contained herein are not burdensome to
Employee in light of the consideration paid therefor and the other opportunities
that remain open to Employee. Moreover, Employee acknowledges that he has other
means available to him for the pursuit of his livelihood.

 

(d) Competing Business. “Competing Business” shall mean any individual,
business, firm, company, partnership, joint venture, organization, or other
entity engaged in the wholesale distribution or retail sales of wireless
communication equipment in any domestic or international market area in which
Employer, Parent or any of their Affiliates does business at any time during
Employee’s employment with Employer or any of its Affiliates.

 

2.5 Injunctive Relief. Because of Employee’s experience and reputation in the
industries in which Employer, Parent and their Affiliates operate, and because
of the unique nature of the Confidential Information, Employee acknowledges,
understands and agrees that Employer and Parent will suffer immediate and
irreparable harm if Employee fails to comply with any of his obligations under
Article 2 (Non-Competition and Confidentiality) of this Agreement, and that
monetary damages will be inadequate to compensate Employer and Parent for such
breach. Accordingly, Employee agrees that Employer and Parent shall, in addition
to any other remedies available to them at law or in equity, be entitled to
injunctive relief to enforce the terms of Article 2 (Non-Competition and
Confidentiality), without the necessity of proving inadequacy of legal remedies
or irreparable harm.

 

ARTICLE 3

 

Representations and Warranties by Employee

 

Employee hereby represents and warrants, the same being part of the essence of
this Agreement, that, as of the Effective Date, he is not a party to any
agreement, contract or understanding, and that no facts or circumstances exist,
that would in any way restrict or prohibit him from undertaking or performing
any of his obligations under this Agreement. The foregoing representation and
warranty shall remain in effect throughout the Term.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

 

Indemnification

 

Parent agrees to indemnify, and advance expenses to, Employee to the extent
provided in the Certificate of Incorporation and Bylaws of Parent as of the date
of this Agreement. To the extent that a change in the Delaware General
Corporation Law or other applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under Parent’s Certificate of Incorporation and Bylaws and this
Agreement, it is the intent of the parties hereto that Employee shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

ARTICLE 5

 

Miscellaneous

 

5.1 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

5.2 Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

 

5.3 Employee’s Sole Remedy. Employee’s sole remedy shall be against Employer or
Parent for any claim, liability or obligation of any nature whatsoever arising
out of or relating to this Agreement or an alleged breach of this Agreement or
for any other claim arising out of the termination of Employee’s employment
hereunder (collectively, “Employee Claims”). Employee shall have no claim or
right of any nature whatsoever against any of Employer’s or its Affiliates’
directors, former directors, officers, former officers, employees, former
employees, stockholders, former stockholders, agents, former agents or the
independent counsel in their individual capacities arising out of or relating to
any Employee Claim. Employee hereby releases and covenants not to sue any person
other than Employer or Parent over any Employee Claim. The persons described in
this Section 5.3 (other than Employer, Parent and Employee) shall be third-party
beneficiaries of this Agreement for purposes of enforcing the terms of this
Section 5.3 (Employee’s Sole Remedy) against Employee.

 

5.4 Notices. All notices, requests, demands and other communications required or
permitted under this Agreement and the transactions contemplated herein shall be
in writing and shall be deemed to have been duly given, made and received when
sent by telecopy (with a copy sent by mail) or when personally delivered or one
business day after it is sent by overnight service, addressed as set forth
below:

 

If to Employee:

 

Paul C. Samek

235 Stonebeck Lane

Colorado Springs, Colorado 80906

 

15



--------------------------------------------------------------------------------

If to Employer or Parent:

 

CellStar Corporation

1730 Briercroft Court

Carrollton, Texas 75006

Attn: General Counsel

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice, which shall be effective only upon
receipt.

 

5.5 Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

5.6 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained,
which shall be deemed terminated effective immediately. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

5.7 Headings; Index. The headings of paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflict of laws.

 

5.9 Dispute Resolution. Subject to Employer’s and Parent’s right to seek
injunctive relief in court as provided in Section 2.5 (Injunctive Relief) of
this Agreement, any dispute, controversy or claim arising out of or in relation
to or connection to this Agreement, including without limitation any dispute as
to the construction, validity, interpretation, enforceability or breach of this
Agreement, shall be exclusively and finally settled by arbitration, and any
party may submit such dispute, controversy or claim, including a claim for
indemnification under this Section 5.9 (Dispute Resolution), to arbitration.

 

16



--------------------------------------------------------------------------------

(a) Arbitrators. The arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties; provided, however, that if the dispute involves more than
$2,000,000, then the arbitration shall be heard and determined by three (3)
arbitrators. If three (3) arbitrators are necessary as provided above, then (i)
each side shall appoint an arbitrator of its choice within thirty (30) days of
the submission of a notice of arbitration and (ii) the party-appointed
arbitrators shall in turn appoint a presiding arbitrator of the tribunal within
thirty (30) days following the appointment of the last party-appointed
arbitrator. If (x) the parties cannot agree on the sole arbitrator, (y) one
party refuses to appoint its party-appointed arbitrator within said thirty (30)
day period or (z) the party-appointed arbitrators cannot reach agreement on a
presiding arbitrator of the tribunal, then the appointing authority for the
implementation of such procedure shall be the Senior United States District
Judge for the Northern District of Texas, who shall appoint an independent
arbitrator who does not have any financial interest in the dispute, controversy
or claim. If the Senior United States District Judge for the Northern District
of Texas refuses or fails to act as the appointing authority within ninety (90)
days after being requested to do so, then the appointing authority shall be the
Chief Executive Officer of the American Arbitration Association, who shall
appoint an independent arbitrator who does not have any financial interest in
the dispute, controversy or claim. All decisions and awards by the arbitration
tribunal shall be made by majority vote.

 

(b) Proceedings. Unless otherwise expressly agreed in writing by the parties to
the arbitration proceedings:

 

(i) The arbitration proceedings shall be held in Dallas, Texas, at a site chosen
by mutual agreement of the parties, or if the parties cannot reach agreement on
a location within thirty (30) days of the appointment of the last arbitrator,
then at a site chosen by the arbitrators;

 

(ii) The arbitrators shall be and remain at all times wholly independent and
impartial;

 

(iii) The arbitration proceedings shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as amended
from time to time;

 

(iv) Any procedural issues not determined under the arbitral rules selected
pursuant to item (iii) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction;

 

(v) Subject to Employee’s right to recover reasonable costs and expenses as set
forth in Section 1.7(b) (Termination Following a Change in Control), the costs
of the arbitration proceedings (including attorneys’ fees and costs) shall be
borne in the manner determined by the arbitrators;

 

17



--------------------------------------------------------------------------------

(vi) The decision of the arbitrators shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrators; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement;

 

(vii) The award shall include interest from the date of any breach or violation
of this Agreement, as determined by the arbitral award, and from the date of the
award until paid in full, at 6% per annum; and

 

(viii) Judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.

 

5.10 Survival. The covenants and agreements of the parties set forth in Article
2 (Non-Competition and Confidentiality), and Article 5 (Miscellaneous) are of a
continuing nature and shall survive the expiration, termination or cancellation
of this Agreement, regardless of the reason therefor.

 

5.11 Subrogation. In the event of payment under this Agreement, Employer and
Parent shall be subrogated to the extent of such payment to all of the rights of
recovery of Employee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Employer or Parent effectively to bring
suit to enforce such rights.

 

5.12 No Duplication of Payments. Employer and Parent shall not be liable under
this Agreement to make any payment in connection with any claim made against
Employee to the extent Employee has otherwise actually received payment (under
any insurance policy, bylaw or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

5.13 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of Employer, Parent, spouses, heirs, and personal and legal
representatives. Employer and Parent shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of their business or assets, by
written agreement in form and substance satisfactory to Employee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer or Parent would be required to perform if no such
succession had taken place.

 

5.14 Contribution. If the indemnity contained in this Agreement is unavailable
or insufficient to hold Employee harmless in a claim for an indemnifiable event,
then separate from

 

18



--------------------------------------------------------------------------------

and in addition to the indemnity provided elsewhere herein, Parent shall
contribute to expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by or on behalf of Employee in
connection with such claim in such proportion as appropriately reflects the
relative benefits received by, and fault of, Parent and Employer on the one hand
and Employee on the other in the acts, transactions or matters to which the
claim relates and other equitable considerations.

 

5.15 Parent Guaranty. Parent guarantees the payment and performance of all
obligations of Employer under this Agreement and agrees it will pay or perform
those obligations if for any reason Employer fails to do so. This guarantee is
absolute, continuing, irrevocable and not conditional or contingent. Any notice
given hereunder to either Employer or Parent will be deemed to be notice to
Parent for purposes of this guaranty.

 

*********

 

[Remainder of page intentionally left blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Parent have caused this Agreement to be
executed by their officer/general partner thereunto duly authorized, and
Employee has signed this Agreement, as of the date first set forth above.

 

CELLSTAR LTD

By: National Auto Center, Inc.

General Partner

By:

 

/s/  Elaine Flud Rodriguez

--------------------------------------------------------------------------------

   

      Elaine Flud Rodriguez

      Sr. Vice President and General Counsel

CELLSTAR CORPORATION

By:

 

/s/  Elaine Flud Rodriguez

--------------------------------------------------------------------------------

   

      Elaine Flud Rodriguez

      Sr. Vice President and General Counsel

EMPLOYEE

/s/        Paul C. Samek

--------------------------------------------------------------------------------

             Paul C. Samek

 

20



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Additional Terms

 

  • Subject to any required approvals of the Board of Directors of Parent and
subject to achievement of specified goals for the fiscal year ending in November
30, 2003, Employee will be eligible to earn a pro rated annual incentive payment
at the 50% target level (i.e., 50% of his base salary earned during such fiscal
year).

 

  • Use of an executive apartment for up to 90 days (extendable to 180 days, if
necessary)

 

  • Reimbursement for return travel expenses to Colorado Springs, CO every other
weekend for up to 90 days (extendable to 180 days, if necessary)

 

  • Reimbursement for a house-hunting trip for spouse and children (up to seven
days, including lodging, use of a rental car, meals and other reasonable out of
pocket expenses)

 

  • Reimbursement for normal and customary costs associated with the sale of
Employee’s residence in Colorado Springs (broker’s fee, closing costs, etc.)

 

  • Reimbursement for normal and customary costs associated with the purchase of
a new residence in the Dallas/Fort Worth area (loan origination fees up to one
point, inspections, title insurance, surveys, recording fees, etc.)

 

  • Reimbursement for use of a professional mover to pack, transport and unpack
ordinary household goods and personal effects

 

  • Reimbursement for reasonable out-of-pocket expenses for travel en route from
Colorado Springs to Dallas when the move occurs (fuel, lodging, meals, etc.)

 

  • A relocation allowance of one month’s pay to cover all other miscellaneous
expenses associated with relocation (utility fees, automobile registrations,
driver’s licenses, redecorating, packing/transportation of unusual items, pets,
etc.)

 

  • Gross-up of all taxable relocation expenses/reimbursements.

 

21